Opinion by
Oliver, C. J.
The particular item in question was entered at 2.15 Swiss francs per piece, which was the invoice price, and it was appraised at 2.25 Swiss francs per piece. The other items on the invoice were appraised on the basis of the invoice values. Petitioner’s import manager testified that prior to entry she instructed the customs broker to submit the invoice to the examiner for information as to the value of the merchandise, and that she did not have any information of a price higher than the invoice or purchase price. On the record presented it was held that there was no intention to conceal or misrepresent the facts or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.